     Case 4:21-cv-00035-RSB-CLR Document 55 Filed 03/02/21 Page 1 of 4




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

ANDREA YAMALATH                      )
RISHMAWY,                            )
                                     )
              Plaintiff,             )
                                     )
v.                                   )              CV421-035
                                     )
JAIME VERGARA and                    )
LAUREN BROOKS,                       )
                                     )
              Defendants.            )

                                ORDER

     At the request of the parties, a settlement conference has been

scheduled for Wednesday, March 10, 2021. The parties are DIRECTED

to appear via videoconference before the undersigned at 9:00 a.m. Eastern

Standard Time on the scheduled date. The parties will each be given

twenty minutes to present opening statements in a joint meeting before

being broken into separate caucus rooms. Instructions for participating

in the videoconference will be provided by the Court in advance of the

settlement conference.

     The parties have expressly asked the Court to assist them in trying

to resolve the entire scope of the dispute between them (including, for
     Case 4:21-cv-00035-RSB-CLR Document 55 Filed 03/02/21 Page 2 of 4




example, the substance of the custody arrangements for the minor child

A.V.R.) By necessity, this process will involve discussion of matters that

are broader than the pending Hague Convention petition and possibly

outside the Court’s jurisdiction. The Court has informed the parties that

any global resolution of their dispute will likely include terms that would

be beyond the authority of this Court to order or enforce.    As such, the

parties may well find themselves having to enforce, dispute or ratify any

agreement they may reach here in other fora at a later date and time.

Counsel for all parties have acknowledged these less than ideal

circumstances but nonetheless represent that their clients still wish to

proceed in an effort to fully resolve this controversy.

     In order to ensure the greatest opportunity for success in this

process, the parties are DIRECTED to submit ex parte position letter

briefs to the undersigned by noon on Monday, March 8, 2021. The briefs

shall not exceed 15 pages of single-spaced substantive content. They may

by accompanied by up to 30 pages of exhibits. All exhibits in a language

other than English should include an English translation. At a minimum,

the submissions should address the following topics: (1) any jurisdictional

issues; (2) the basic procedural history of the dispute; (3) the substance,
     Case 4:21-cv-00035-RSB-CLR Document 55 Filed 03/02/21 Page 3 of 4




relevance and enforceability the Honduran custody/settlement agreement;

(4) a frank assessment of the Hague Convention on the Civil Aspects of

Child Abduction/International Child Abduction Remedies Act dispute and

the anticipated disposition by this Court if the parties do not settle; (5) a

full history of any prior efforts by the parties to resolve this dispute; (6) a

statement of the parties’ goals, best-case scenario, worst-case scenario,

and an honest assessment of how you believe the ongoing custody and

support dispute as to A.V.R. will eventually play out if it is not settled here;

and, (7) a specific, detailed and conciliatory proposal that you would be

prepared to make to the opposing party at the settlement conference which

would resolve not only Hague Convention dispute but which would fully

govern the custody and support arrangements for the minor child until an

appropriate age in adulthood. Briefs should be submitted via email to the

undersigned’s     Courtroom      Deputy     Clerk    Molly     Davenport     at

molly davenport@gas.uscourts.gov.

      The parties have invited the Court to referee a controversy which is

technically beyond its mandate. The Court has reluctantly accepted this

invitation because a global resolution appears to be in the best interest of

the parties (and the minor child) and likely represents the most efficient
    Case 4:21-cv-00035-RSB-CLR Document 55 Filed 03/02/21 Page 4 of 4




use of resources. To that end, the Court expects the parties to come

to this conference fully engaged in the mindset of compromise.

The parties must be prepared to make significant, material,

concessions to their current positions if this matter is to be

resolved. Failure to engage in this process fully may subject an

offending party and counsel to sanction.

     SO ORDERED, this 2nd day of March, 2021.



                                 _______________________________
                                 ___________
                                 __       _ ______
                                                __ _________
                                                __
                                                ____      ______
                                 CHRISTOPHER
                                 CH
                                  HRISTTOPHER L. RAY     Y
                                 UNITED STATES
                                           STAATES MAGISTRATE
                                                    MAGISTR      JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
